Hart, J., (after stating the facts). It is earnestly insisted by counsel for the defendant that the court should have directed a verdict in his favor. They point out that Dumm only had authority to enter into written contracts for the purchase of timber for the defendant, and that no contract in writing was ever made by him with Yochum. They insist that the only contract made with Yochum for getting out logs was the answer of Bartlett to the letter written by Landrum for Yochum of the date of August 31, 1920. It is true that the letter only refers to the shortage on Moore’s barge and asked permission to supply enough logs to fill out that barge; but this letter and the answer accepting does not restrict the plaintiff’s right of recovery to that barge. "While Dumm had authority from Bartlett only to make written contracts for the purchase of timber, yet his apparent authority in the matter covered a much wider field. Dumm had been the general purchasing agent for Bartlett for a number of years, and had purchased all of his timber in that part of the country. Bartlett himself wrote to Yochum that Dumm would be down in his vicinity soon, and that he trusted that he could make satisfactory arrangements with Moore and Yochum about their timber. He knew that Yochum was getting out logs for him under the contract which Dumm had made with Moore for him. It was inferable, from these facts and circumstances, that Dumm had at least apparent authority to make an oral contract with Yochum for the purchase of the logs got out by him. A person is bound, not only by all acts of his agent within the scope of actual authority, but also by those within the apparent scope of his authority, though beyond his actual authority. Crossett Lumber Co. v. Fowler, 137 Ark. 418, and Arkadelphia Milling Co. v. Green, 142 Ark. 565. It will be seen that Bartlett knew that Yochum was getting out timber under Moore’s contract, and Bartlett also gave Dumm express directions to adjust any differences with regard to the matter. According to the testimony of Yochum, he got out 59.000 feet of timber by the first of October, 1920. It will be noted that this was done before Bartlett wrote his letter of October 2, 1920, to Moore, restricting his right to getting ont but one barge of logs. It also appears from the testimony of Yochum and Moore that Dumm came down about the middle of October, 1920, and scaled and accepted a barge of logs from Moore. At that time he also inspected, scaled, and accepted 59,000 feet of logs got out by Yochum. He told Moore and Yochum that he would first take Moore’s barge of logs up the river and then come back and get another barge of logs, including those got out by Yochum. According to the testimony of Yochum, Dumm was told about the letter that Bartlett had written to Moore on October 2, 1920, telling, him that he would not accept but one barge of logs. Dumm. said that this did not make any difference, that he would take two barges of logs, and this included the 59,000 feet of logs got out by Yochum. These facts warranted the jury in returning a verdict for Yochum after Bartlett refused to accept the 59.000 feet of logs got out by Yochum. The respective theories of the parties to this lawsuit were submitted to the jury under proper instructions. The jury returned a verdict for Yochum in the sum of $1,665. The undisputed evidence shows that Yochum got out 59,000 feet of timber and placed it on the river bank for Bartlett. Yochum testified in positive terms that he got out this amount by the first of October, 1920. His testimony is corroborated by other facts and circumstances. He was to receive $35 per 1,000 feet for all logs gotten out by him. This would amount to $2,065. 'Bartlett had already made an advancement of $400. This would leave a balance of $1,665, which was the amount of the verdict. This shows that the jury only allowed Yochum for the timber ydiich was scaled and accepted by Dumm on the riyer bank. The verdict therefore eliminated an error which the court made in submitting the question of damages suffered by Yochum for a breach of contract in respect to logs which had not been scaled and accepted by Dumm. The reason is that, if the jury only allowed Yochum damages for the logs which were actually scaled and accepted by Dumm, no prejudice could have resulted to the defendant from submitting the question of damages, as to logs not delivered and accepted by Dumm, to the jury. St. L. S. W. Ry. Co. v. Grayson, 89 Ark. 154, and Hill v. Gibson, 107 Ark. 130. It follows’ that the judgment will be affirmed.